Terminal Disclaimer
The terminal disclaimer filed on September 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10682262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Soules on September 27, 2021.
The application has been amended as follows: 

Claims 8-9, 16-17, and 20 are cancelled.

Rewrite claim 1 as follows: 
---- A nose wiping apparatus comprising: 
a knobbed base structure, the knobbed base structure comprising: at least two laterally offset knobs, each of the at least two laterally offset knobs comprising at least two raised struts wherein an intersection of the at least two raised struts forms the knob;

 a connecting member attached to a first end of the cover and a second end of the cover; and 
a sleeve configured to cover and uncover the knobbed base structure and the cover.----

Rewrite claim 10 as follows:
----A nose wiping apparatus comprising: 
a knobbed base structure, the knobbed base structure comprising: at least two laterally offset knobs, each of the at least two laterally offset knobs comprising at least two raised struts wherein an intersection of the at least two raised struts forms the knob; 
a cover enclosing the knobbed base structure; 
a connecting member attached to a first end of the cover and a second end of the cover; and 
a hood configured to cover the knobbed base structure and the cover.----

Rewrite claim 18 as follows:
---- A nose wiping system comprising: 
a knobbed base structure, the knobbed base structure comprising: at least two laterally offset knobs, each of the at least two laterally offset knobs comprising at least two raised struts wherein an intersection of the at least two raised struts forms the knob; 
a cover enclosing the knobbed base structure wherein the cover comprises at least one of a fabric, a pad, and a permeable membrane; 
a connecting member attached to a first end of the cover and a second end of the cover, wherein the nose wiping system is configured to be worn around a limb thereby allowing for removal of nasal drip; 
a sleeve connected to the knobbed base structure; and 
at least one vapor mount configured on the knobbed base structure.----

Amend claim 6 as follows: add a period to the end
Claim 6. In line 2. Insert ---- . ---- after the word structure.

Allowed Claims
Claims 1-7, 10-15, 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior arts of record are as follows: Taylor et al. US 4536889, Kost et al. US 2067537, Strocel US 2007/0259025 A1, and Pagan US 5895408.
Taylor discloses a nose wiping apparatus with a base, a cover, and a connecting member. Taylor discloses protuberances that are used to act as grips to hold the wipe in place and fails to teach how the protuberances are formed. 
Kost et al. discloses a hair pin holder with a base structure, a cover, a connecting member and struts. Kost et al. fails to disclose the struts intersect to form a knob. The “struts” of Kost fan out and fail to intersect. 
Strocel discloses a base with a cover for wiping the nose. Strocel fails to disclose a knobbed structure. 
Pagan discloses an insert-able nasal cleaning device that has a knobbed shape. Pagan fails to disclose a base structure, two raised intersecting struts that from the knob, a cover and a connecting member.
The above prior art alone or in combination fails to teach at least two intersecting struts that form a knob for nose wiping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781        
                                                                                                                                                                                                        /ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781